Case 7-21-cv-04688-PMH                    Document 35              Filed in NYSD on 07/15/2021          Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
CONGREGANTS OF MOSDOS CHOFETZ CHAIM
INC. a/ka KIRYAS RADIN,

                                        Plaintiffs,                              Bankruptcy Court Adversary
                                                                                 Proceeding 21-07023 (RDD)
                    -against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ                                               21 Civ. 4688 (PMH)
CHAIM INC., TBG RADIN LLC, SHEM OLAM,
LLC, CONGREGATION RADIN DEVELOPMENT
INC., ARYEH ZAKS, BEATRICE WALDMAN
ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, ELIYAHU LAYOSH, SAMUEL
MARKOWITZ, DEBORAH ZAKS HILLMAN, YOM
T. HENIG, STEVEN GREEN, DANIEL GREEN,
ABRAHAM ZAKS and STERLING NATIONAL
BANK,

                                         Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CONGREGANTS OF MOSDOS CHOFETZ CHAIM
INC. a/k/a KIRYAS RADIN,

                                        Plaintiffs,                              Bankruptcy Court Adversary
                                                                                 Proceeding 21-07023 (RDD)
                    -against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ                                               21 Civ. 5654 (PMH)
CHAIM INC., TBG RADIN LLC, SHEM OLAM,
LLC, CONGREGATION RADIN DEVELOPMENT
INC., ARYEH ZAKS, BEATRICE WALDMAN
ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, ELIYAHU LAYOSH, SAMUEL
MARKOWITZ, DEBORAH ZAKS HILLMAN, YOM
T. HENIG, STEVEN GREEN, DANIEL GREEN,
ABRAHAM ZAKS and STERLING NATIONAL
BANK,

                                         Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                    ORDER CONSOLIDATING APPEALS
Case 7-21-cv-04688-PMH          Document 35          Filed in NYSD on 07/15/2021     Page 2 of 2




         Upon the Letter Motion of appellant Rabbi Mayer Zaks dated July 6, 2021 seeking the

consolidation of Congregants of Mosdos Chofetz Chaim Inc. v. Mosdos Chofetz Chaim Inc. 21

Civ. 4688 (PMH) with Congregants of Mosdos Chofetz Chaim Inc. v. Mosdos Chofetz Chaim Inc.

21 Civ. 5654 (PMH) pursuant to Rule 42(a)(2) of the Federal Rules of Civil Procedure [dkt. no.

22], and defendants-appellees Mosdos Chofetz Chaim Inc. and Chofetz Chaim Inc. having filed a

letter dated July 13, 2021 consenting to consolidation [dkt. no. 30]; and

         It appearing that consolidation is appropriate and would promote efficiency and judicial

economy.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT

         1.     The appeals Congregants of Mosdos Chofetz Chaim Inc. v. Mosdos Chofetz Chaim

Inc., 21 Civ. 4688 (PMH) and Congregants of Mosdos Chofetz Chaim Inc. v. Mosdos Chofetz

Chaim Inc., 21 Civ. 5654 (PMH) are hereby consolidated for all purposes pursuant to Rule 42(a)(2)

of the Federal Rules of Civil Procedure.

         2.     No further filings shall be made in 21 Civ. 4688 (PMH), which shall be

administratively closed. All pleadings therein maintain their legal relevance.

         3.     Any further pleadings and other documents filed by the parties relating to these

appeals shall be made in 21 Civ 5654 (PMH) and any pleadings and other documents received by

the Clerk of Court for 21 Civ. 4688 (PMH) shall be filed in 21 Civ. 5654 (PMH).

Dated:          White Plains, New York
                July ___,
                     15, 2021



                                              __________________________________________
                                                    UNITED  STATES
                                                     Hon. Philip      DISTRICT
                                                                 M. Halpern,     JUDGE
                                                                             U.S.D.J.


                                                 2
